 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page1of18 PagelD 172

CLERK US DistRic
UNITED STATES DISTRICT COURT NOR TRERN DIST be ayRT
FOR THE NORTHERN DISTRICT OF TEXAS LED
LUBBOCK DIVISION YiODEC-~6 py o, P
ROSEMARY SALAZAR DEPUTY
PMP ECLERK iy

V. Civil Action No. 5:18-CV-232-H
LUBBOCK COUNTY HOSPITAL
DISTRICT D/B/A UNIVERSITY
MEDICAL CENTER

COR CO? CO? {OD CO? SO? KOR

PLAINTIFF’S BRIEF IN SUPPORT OF HER RESPONSE TO
DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:
Comes now Rosemary Salazar, Plaintiff, and makes and files this brief in response to
Defendants motion for summary judgment.
Respectfully Submitted,

JOHNSTON & MILLER
Attorneys at Law

1212 13" Street, Suite 101
Lubbock, Texas 79401
Phone: (806) 785-1499
Fax: (806) 762-6901
Email: jcraig@nts-online.n

      
 

By: naa
C--T- Chig Johnston
State Bar No. 00787784

ATTORNEYS AT LAW

 
 

 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 2of18 PagelD 173

TABLE OF CONTENTS
Table of Contents .........ccccccccccsceessceesseenseesecesneceaeeseesseeceneerssasesecnseecesnsecsesesseeesseeessseeassenasensessseesnneenas 2
Table of Authorities .........cccccccccccessecscessccseeeeeneecseseeersnesseesesceseeseensseseeersecsescsesunsecasensessaseseesaseneeneesatens 3
Legal Grounds for Response... scccsccesesssssesesecseeesesnsssessesseecseesscsesesssssessessessseeenesseseneseenesereeeees 4
Factual Grounds for Response .........scscseceseseeeerseeseesessscsesecsseesesessecsecesesesaeenaseeessecaesneseeserserensesnenees 4
Argument and Authorities... seccsessessescesecscesscssssessesessessesessecsecsessssssneeeessersessesenesneenenecarenenecnens 9
Summary Judgment Standard .0.... ccc ceesceeseeseeneesesneeeseessecsseseeseseesaseesesessessesessseeesnnessesseeeeensees 9
Direct v. Circumstantial EVidence 00.0... eceseceeceeeeeeesneeeneeessseeseecnsesceeeecseeeeesaesseeenseseseeesseeeeeseens 10
Prima Facie Case of Discrimination ..........ccsceescecesseeseeenscesecesecsecensersscseessescnseesecsnsenateneseseseenees 1]
PHeteXt .....cccccccesscceessceeeceseeeceeseeeeeseeesesneeeseeeeeseeeesseesesaeeseseeeeeeeeseeeseeeeseeaeeeneGeeseaeeesnneeeeneeeeeneeeeneeene 11
COnclUSION ........cccceessceesessrsceseccessesenseseaeeeseeesieeeeneeseenieeseeceeneeseeeseaeeseeesseeeessecseueesaeecsseeseseesnesesanennaeees 17
Certificate Of Service .....ccecceccccsscesececessecsccssecsecsecseeeneceeceeessaesseceseseseseeeesercseseesesseseesssasesssneecneesaeegs 18
 

 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 3 of 18

TABLE OF AUTHORITIES

STATUTES AND RULES

29 U.S.C. §623(a)(1) cceveccsccssesessesssssssesessesssssseesssssssenessesssssniseesseesssneseesssnnneeseesssee

Fed. R. Civ. P. 56 (8) ..ccccccccccssccssecceneceneceneeceseesraeceseessesesssessrerssscesesenneseesennasenneeengs

CASES

Goudeau v. National Oilwell Varco, L.P.,

793 F.3d 470 (5'" Cir, 2017) ceccessssssecsssssseessecsscesecsseesnecsssanecueeenecneeeseenss
Machinchick v. PB Power, Inc., 398 F.3d 345 (5" Cir. 2005) cecsssessssecseseeneeseeeeees
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) cccccesecseseseseeteteeteeees
Nationwide Mut. Ins. Co. v. Lake Caroline , Inc., 515 F. 3d 414 (5" Cir. 2008)...
Reeves v. Sanderson Plumbing Prods., Inc. 530 U.S. 133 (2000)... cece
Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893 5" Cir. 2002)...... cc ceeceeeeeeeteeeees
Smith y. Wal-Mart Stores (no. 471), 891 F.2d 1177 (5™ Cir, 1990) ..seceessseecseeeeees
Squyres v. Heico Cos., L.L.C., 782 F.3d 224 (5™ Cir, 2015) cecscsessssecseecteeseeeeeeeens
United Fire & Cas. Co. v. Hixson Bros., 453 F. 3d 283 ‘ou Cir. 2006) 0... eeeeeeee

Urbano v.Continental Airlines, Inc., 138 F. 3d 204 (5™ Cir. 2006)....ccsscccssesseesee

PagelD 174
 

 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 4of18 PagelD 175

1.
LEGAL GROUNDS FOR RESPONSE
a. The summary judgment evidence in this case is sufficient to create a genuine issue of
material fact that Plaintiffs employment with Defendant was wrongfully terminated because of
her age.
b. The summary judgment evidence is sufficient to create a genuine issue of material fact
regarding whether the legitimate reasons offered by Defendant for terminating Plaintiffs
employment were not its true reasons but were, instead, a pretext for discrimination.
2.
FACTUAL GROUNDS FOR RESPONSE

Plaintiff is a former employee of the defendant, Lubbock County Hospital District dba
University Medical Center (hereinafter referred to as“UMC’. (App.1). Plaintiff was employed by
UMC in its respiratory department for twenty seven years, from 1990 until she was fired on
March 13, 2017. (App.1). Plaintiff was 57 years old and earning approximately $102,000 per
year when she was fired by UMC. (App.1). Plaintiff worked within the UMC respiratory therapy
department the entire time she was employed by UMC. (App.1). At the time she was fired,
Plaintiff was employed as an educator in UMCs respiratory therapy department. (App.1).
Plaintiff served as an educator in the respiratory therapy department on two occasions, first from
2004 to 2012, and a second time from 2014 until she was fired in 2017. (App.1).

Plaintiff loved her job as an educator in the respiratory therapy department as it gave her

an opportunity to work with younger respiratory therapists and to pass on the skills and
 

 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page5of18 PagelD 176

knowledge she had developed over the years. (App.1-2). Plaintiffs duties as an educator included
teaching new respiratory therapists the necessary skills to be successful including skills related to
their duties, hospital protocol, policies, equipment, practices and documentation. (App.2).

Plaintiff contends that as an educator, she performed her duties properly and in
accordance with the policies of UMC. (App.2). During Plaintiffs first tenure as an educator from
2004 to 2012, she received good evaluations and regular merit raises. (App.2). Merit raises are
raises that are based upon an employees good job performance. (App.2). During this time,
Plaintiff was never counseled, written up or in any manner disciplined for failing to properly
perform her duties as an educator. (App.2). After serving as the assistant director of the
respiratory therapy department from 2012 to 2014, Plaintiff returned to her position as an
educator in the respiratory therapy department because, for Plaintiff, the educator position was
her passion. (App.2).

Plaintiff was fired by Robert Lopez, the director of the Respiratory Therapy Department,
on March 13, 2017. (App.4). Lopez told Plaintiff that she was being fired because, according to
Lopez, Plaintiff was a poor educator. (App.4). Plaintiff, however, contends strongly that she was
not a poor educator and that Lopez’ reason for firing her is false. (App.4). Plaintiff served as an
educator at UMC for a total of eleven years during which time she received numerous merit
raises for her job performance. (App.4). At no time was Plaintiff ever counseled or reprimanded
for poor job performance as an educator. (App.3-6).

Plaintiff was not fired because of poor job performance. Instead, she was fired because of

her age. (App.2). Plaintiff was 57 years old when she was fired and had worked at UMC for
 

 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 6éof18 PagelD 177

twenty seven years. (App.1). Plaintiffs age and consistent performance over the years at UMC
had created longevity in her employment which had in turn resulted in her having a significantly
higher salary than that of younger employees in the respiratory therapy department. (App.2).
This was also true of other older employees in the department. (App.3). In 2017, newly hired
younger respiratory therapists made $21.00 per hour while older, long time employees in the
department earned $35.00 per hour. (App.3). The older employees in the department earned
higher pay because of their longevity and experience which resulted from numerous merit pay
increases due to their many years of good service to UMC. (App.3). In 2016, UMC hired an
unusually high number of new and young respiratory therapists. (App.7). Thereafter, in 2017,
UMC began to fire older employees in the respiratory therapy department. (App.3). These older
employees were earning significantly more than the younger employees in the department.
(App.3). In addition to Plaintiff, at least three other long time employees of the respiratory
therapy department, each of whom was over sixty years of age, were fired by UMC. (App.3).
Plaintiff and the other three older employees were all fired by Lopez in 2017. (App.3).

Plaintiff was fired on March 13, 2017 for alleged poor job performance despite the fact
that from the time she returned to her position as an educator in 2014 up to the date she was
fired, she was never counseled, warned, written up or in any way disciplined by UMC for any
issue related to poor job performance. (App.3-6). Moreover, during Plaintiffs twenty seven years
as an employee of UMC, she was never disciplined for poor job performance. (App.3).

UMC, when it fired Plaintiff, failed to follow the progressive discipline plan it had in

place that identified the steps to be taken before firing an employee. (App.3-4). Generally, the
 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 7of18 PagelD 178

steps to be taken before firing an employee are: (1) informal counseling; (2) written disciplinary
counseling; (3) reprimand with probation; and (4) reprimand with suspension. (App.3). Despite
this policy, Plaintiff was not counseled, nor did she receive any type of warning, probation or
suspension before being fired. (App.3-4). Plaintiff was fired for allegedly being a poor educator,
she was not accused of engaging in any type of serious conduct that would warrant automatic
termination. (App.4). Plaintiff did not violate any safety policy of UMC as an educator and was
not told that at the time of her firing. (App.4).

In 2016, Plaintiff received a performance evaluation from Anthony Trantham related to
her job performance in 2015. (App.4). The performance evaluation was good enough that
Plaintiff received a merit raise for that year. (App.4). The performance evaluation had
suggestions for ways for Plaintiff to improve her performance as an educator. (App.4). Plaintiff
followed the suggestions and applied them to her work as an educator. (App.4). In this regard,
Plaintiff started coming in later at night, began taking a greater role in actively monitoring
younger respiratory therapists, and started to personally make rounds with the younger therapists.
(App.4). Plaintiff also gave the younger therapists her telephone number and encouraged them to
call her anytime. (App.4). From the time Plaintiff made the suggested changes up until the time
she was fired, Plaintiff was not told by anyone from UMC that the changes were not satisfactory
or that her job performance was not where it should be. (App.4).

Plaintiff wholly controverts the statements made by Robert Lopez and Anthony Trantham
in support of UMCs motion for summary judgment. (App.1-8). In their statements, Lopez and

Trantham make numerous claims concerning Plaintiffs job performance during 2016 and 2017.
 

 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 8of18 PagelD 179

Among other things, they claim Plaintiff struggled with her job as an educator, that multiple
complaints were received by them concerning Plaintiff during this time, and that they made
multiple attempts in 2016 and 2017 to improve Plaintiffs job performance through meetings
where they claim to have told Plaintiff the things she needed to work on to improve her job
performance. (App.5-7).

The statements by Lopez and Trantham are not true. (App.5-7). Lopez and Trantham
never had a meeting with Plaintiff in 2016 or 2017 where they told her that she was not properly
performing her job as an educator or that they had received complaints against her. (App.6).
From and after the time Plaintiff received her 2015 annual review and implemented the
suggested changes contained in the review, she was never counseled or in any way told that she
was not properly performing her job duties. (App.6). The first and only time Plaintiff was told
about these matters was on the day she was fired. (App.6).

To the extent that UMC might now be claiming that Plaintiff was fired for violating
UMC policies regarding patient safety by being a bad educator, such a claim is absolutely false.
(App.6). Plaintiff was an educator in the UMC respiratory therapy department for eleven years.
(App.6). At no point before she was fired was Plaintiff ever told that she was a bad educator, that
she was not performing her job properly or that patients were being placed at risk due to poor
training of the respiratory therapists. (App.6). From 2014-2017, there does not appear to have
been a single incident of improper patient care by a respiratory therapist or that improper
respiratory therapy treatment caused a safety issue with a patient. (App.6). New respiratory

therapists completed a thorough education program that included four weeks working on the
 

 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 9of18 PagelD 180

floor followed by four weeks of working in intensive care. (App.6). Their education and training
did not cause safety issues for patients at UMC. (App.6).

To the extent that UMC now claims that Plaintiffs performance was substandard because
of problems scheduling remediation training, such claim is also false. (App.7). In 2016, UMC
hired an unusually high number of new, younger respiratory therapists. (App.7). All of the new
therapists were properly educated as to their duties and responsibilities. (App.7). Their training
was the same as that which had been given to the other respiratory therapists and Plaintiff was
never told that there were any problems with the education being given to the new respiratory
therapists. (App.7). Because of the number of new respiratory therapists and scheduling issues
unrelated to Plaintiffs department, some difficulties arose in scheduling a remediation session for
two therapists who needed a remediation session. (App.7). Plaintiff, however, handled the
situation properly. (App.7). She met with the appropriate supervisors to have a day set aside for
the training, she monitored the therapists during the time they were waiting for the supervisor to
set a date for the training, the training took place when scheduled and was done properly.
(App.7). Any claim now by Lopez or Trantham that this situation was not handled properly by
Plaintiff is false. (App.7).

3.
ARGUMENT AND AUTHORITIES
a. Summary Judgment Standard
The rules regarding summary judgments are well established. Summary judgment is

proper only if the movant establishes that there is no genuine issue as to any material fact and
 

 

 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 10o0f18 PagelD 181

that the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56 (a). In
determining whether a genuine issue of material fact exists, the court must construe all facts in a
light most favorable to the non-moving party and must draw all reasonable and justifiable
inferences in favor of the party. United Fire & Cas. Co. v. Hixson Bros., 453 F. 3d 283, 285 5"
Cir. 2006). In reviewing a motion for summary judgment, the court should refrain from weighing
evidence or making credibility determinations. Nationwide Mut. Ins. Co. v. Lake Caroline , Inc.,
515 F. 3d 414, 418 (5" Cir. 2008).
b. Direct v. Circumstantial Evidence

A plaintiff can establish discrimination by either direct evidence of discrimination,
statistical proof or circumstantial evidence. Urbano v. Continental Airlines, Inc., 138 F.3d 204,
206 (5 Cir. 1998). In the absence of direct evidence of discrimination, the plaintiff can
establish unlawful discrimination under the basic framework articulated by the Supreme Court in
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). The first phase of the burden shifting
framework is satisfied by the plaintiff by meeting the elements of a prima facie case for the
alleged cause of action. See Smith v. Wal-Mart Stores (no. 471), 891 F.2d 1177, 1178 (5™ Cir.
1990). If a defendant then offers a legitimate, non-discriminatory reason for the adverse
employment action taken against the plaintiff, the plaintiff must produce specific evidence which
would allow the trier of fact to find that the proffered reason for the adverse employment action
were not the employer's true reason but were a pretext for discrimination. See Squyres v. Heico
Cos., L.L.C., 782 F.3d 224, 231 (5" Cir. 2015). “A plaintiffs prima facie case, along with

sufficient evidence to find that the employer’s asserted justification is false, may permit the trier

10
 

 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 11of18 PagelD 182

of fact to conclude that the employer unlawfully discriminated. Reeves v. Sanderson Plumbing
Prods., Inc. 530 U.S. 133, 147-148 (2000); see also Sandstad v. CB Richard Ellis, Inc., 309 F.3d
893, 896-897 (5" Cir. 2002).
c. Prima Facie Case of Discrimination

The Age Discrimination in Employment Act prohibits an employer from firing an
employee on the basis of the employee's age. 29 U.S.C. §623(a)(1). The elements of a prima facie
case of age discrimination are that: (1) the plaintiff was discharged; (2) she was qualified for the
position; (3) she was within the protected class (over 40) at the time of discharge; and (4) she
was either replaced by someone outside the protected class, someone younger, or otherwise
discharged because of age. Machinchick v. PB Power, Inc., 398 F.3d 345, 350 (5™ Cir. 2005).
Defendant does not by its motion challenge any of the elements of a prima facie case of age
discrimination and, instead, argues that there is insufficient evidence to show that its proffered
reason for discharge is false. Therefore, the existence of a prima facie case is established for the
purpose of determining the merits of Defendants Motion for Summary Judgment.
d. Pretext

The fact that Defendant claims that Plaintiff was fired because of poor job performance
satisfies its responsibility to show a legitimate non-discriminatory reason for firing Plaintiff. As a
result, the issue in this case is whether Plaintiff can put forth sufficient evidence to raise an issue
of fact to show that the reasons given by UMC for firing her were not its true reasons but were
merely a pretext for discrimination. Goudeau v. National Oilwell Varco, L.P., 793 F.3d 470, 474

(5" Cir. 2015); Squyres at 231. The plaintiff can meet this burden and establish intentional

1]
 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 12o0f18 PagelD 183

discrimination “by showing that the employer's proffered explanation is unworthy of credence?’
Goudeau at 476 (citing Reeves at 150).“A plaintiffs prima facie case, combined with sufficient
evidence to find that the employer's asserted justification is false, may permit the trier of fact to
conclude that the employer unlawfully discriminated” Reeves at 147-148. In the present case, the
evidence is sufficient at the summary judgment stage to raise an issue of fact concerning whether
the reasons given by UMC for firing Plaintiff are false. Such evidence, coupled with Plaintiffs
prima facie case of discrimination, is sufficient to create a jury question on the issue of
discrimination making summary judgment inappropriate.

Plaintiff clearly and unequivocally challenges the reason given by Defendant for firing
her. Defendant claims she was fired because of poor job performance which it supports by
statements from Robert Lopez and Anthony Trantham. The claims by Lopez and Trantham are
hotly disputed in this case. Specifically, Plaintiff, in her declaration, states the following to
directly contradict UMC’ position:

‘During the time that I served as an educator, I performed my duties
properly and in accordance with the policies of UMC. During my
first tenure as an educator from 2004 to 2012, I received good
evaluations and regular merit raises. Merit raises are raises that are
based upon an employees good job performance. An employee
who is performing poorly will typically not receive a merit raise.
During this time, I was never counseled, written up or in any
manner disciplined for failing to properly perform my duties as an
educator.

‘After serving as the assistant director of the respiratory therapy
department from, 2012 to 2014, I returned to my position as an
educator in the respiratory therapy department. I returned to the
educator position because it was my passion. I loved the job and I
believe I performed it very well. I have reviewed the statements by

Robert Lopez (Lopez) and Anthony Trantham (Tranthani’) that

12
Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 130f18 PagelD 184

have been filed in connection with UMCs motion for summary
judgment in this case. In their statements, they make many
negative claims about my job performance as an educator in 2016
and 2017. Their claims are false.

(App.2). Plaintiff goes on to specifically address the claims made by Lopez and Trantham:

‘In 2016 I received a performance evaluation from Trantham
related to my job performance in 2015. The performance
evaluation was good enough that I received a merit raise for the
year. Merit raises are given to employees whose job performance
in a year exceeds expectations. The performance evaluation also
had suggestions for me to improve my performance as an educator.
I took these suggestions to heart and adjusted my duties
accordingly. From the time I received the evaluation to the day I
was fired I made changes such as coming in later at night, taking a
greater role in actively monitoring younger respiratory therapists,
and personally making rounds with the younger therapists. I also
gave the younger therapists my telephone number and encouraged
them to call me anytime with any questions, which many did on a
number of occasions. I made every effort to be there for them
while they were learning their duties.

‘Lwas fired by Lopez on March 13, 2017. Lopez told me at the time
that I was being fired because I was a poor educator. This
statement is false. I served as an educator at UMC for a total of
eleven years during which time I received numerous merit raises
for my job performance. At no time was I ever counseled or
reprimanded for my job performance. I did my job well. The real
reason I was fired was an effort by UMC to lower costs in the
respiratory therapy department by getting rid of older employees
who made higher salaries than their younger counterparts.

‘have reviewed the statements of Lopez and Trantham, along with
the exhibits attached to the statements. In the statements they each
make numerous claims about my job performance in 2016 and
2017. Among other things, they include anonymous statements
that they claim were complaints against me by various employees.
The complaints are unsigned and I have no idea if they are real or
the context in which they were made. I do know that at no time
before March 13, 2017 was I ever told by anyone at UMC about
any complaint towards me by any person, employee or otherwise.

13

 

 
Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 14o0f18 PagelD 185

(App. 4-6).

In addition to the direct challenge by Plaintiff to the claimed basis for termination, UMCs
decision to fire Plaintiff is suspect for other reasons as well.
evidence shows that during 2017, UMC, in addition to firing Plaintiff who was 57, also fired
three other long time employees of the respiratory therapy department, each of whom was over
60 years of age. (App 2-3). Because of their age and longevity, the terminated respiratory
therapists had an income that was significantly higher than new respiratory therapists. (App.3). It
is indeed noteworthy that in 2016, UMC hired an unusually high number of new respiratory
therapists who were paid $21.00 per hour and then turned around in 2017 and fired four long

time, older employees in the respiratory therapy department who were paid much more than the

 

Attached to this declaration as exhibit A are evaluations given by
new respiratory therapists about the training they received. These
evaluations, which are clearly not contrived and which were
prepared and signed by actual employees in accordance with UMC
procedures, paint a different picture than the claims made by UMC
and show that, in fact, the majority of the new therapists approved
of the training they received.

‘Lopez and Trantham claim in their statements that they made
multiple attempts in 2016 and 2017 to improve my job
performance through meetings with me where they supposedly told
me things I needed to work on to improve my performance. These
statements are not true. Neither Lopez, Trantham, nor anyone else
at UMC met with me in 2016 or 2017 to tell me that I was not
performing my job as an educator properly. From and after the
time I received my 2015 annual review and made the suggested
changes in the review, I was never counseled or in any way told
that I was not properly performing my job duties. The first time I
learned that there was supposedly a concern about my job
performance was on the day that I was fired.

new hires. (App.3). All four of the older employees were fired by Lopez. (App.3).

14

First, the summary judgment

 
 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 15o0f18 PagelD 186

Next, it is also noteworthy that UMC did not follow its own progressive discipline policy
with regard to its decision to fire Plaintiff. The evidence shows that UMC has a progressive
discipline plan in place which outlines steps to be taken before firing an employee. (App.3).
Generally, steps to be taken before firing an employee are (1) informal counseling, (2) written
disciplinary counseling, (3) reprimand with probation, and (4) reprimand with suspension.
(App.3). From the time Plaintiff returned to her role as an educator in 2014 up to the date of her
termination in March 2017, Plaintiff was never counseled, warned, written up or in any way
disciplined by UMC for her job performance as an educator. (App.3). A copy of the progressive
discipline plan is attached as exhibit RL1 to the declaration of Robert Lopez.

It is clear that UMC did not follow the progressive discipline plan when firing Plaintiff.
Although a defendant may fire an at will employee without following an established discipline
plan, the law is well established that where an employer opts to have a disciplinary system that
involves warnings, the employer's failure to follow the plan may give rise to an inference of
pretext. Goudeau at 477; Machinchick at 354 n.29. Plaintiff was not counseled and did not
receive any type of warning, probation or suspension before being fired. (App.6). The reason
given by UMC for firing Plaintiff (ie. poor job performance) is conduct that would fall within the
progressive discipline plan. Moreover, although UMC may now try to claim that Plaintiffs
alleged poor educator skills violated a UMC policy concerning patient safety, the declaration of
Plaintiff clearly controverts this claim and establishes for the purpose of summary judgment that
no conduct by her created any type of issue concerning patient safety. (App.6).

Moreover, although Lopez and Trantham now claim in their statements that they made

15
 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 16o0f18 PagelD 187

multiple attempts in 2016 and 2017 to improve Plaintiffs job performance through meetings with
her, Plaintiff states that these claims are not true and that Lopez and Trantham, did not at any
time before firing her tell her that she was not performing her job as an educator properly.
(App.5-6). Plaintiff states that after she received her 2015 annual performance review and made
the changes suggested by the review, she was never counseled or in any way told that she was
not properly performing her job duties. (App.6). The first time Plaintiff learned that there was
supposedly a concern about her job performance was on the day she was fired when Lopez for
the first time told her that there had supposedly been multiple problems with her performance for
over a year. (App.6).

The controverting summary judgment evidence put forth by Plaintiff, which must be
believed at this stage of the case, is sufficient to raise an inference of pretext. See Goudeau at
478. In Goudeau, the employee produced evidence that: (1) he had not been warned about his
alleged poor job performance until the date he was fired; (2) the employer had not followed its
disciplinary policy; and (3) the employer had made ageist statements which appeared to have
been corroborated by the firing of the plaintiff and another older employee. Jd. The court held
that such evidence was sufficient to raise an inference of pretext which, when taken together with
the prima facie of discrimination, was sufficient to allow a jury to find that discrimination was a
but-for cause of termination. Jd.

The present case is similar to the Goudeau case. Plaintiff here, like the plaintiff in that
case, strongly challenges the reasons given by UMC for firing her and directly controverts the

statements made by Lopez and Trantham used as support for termination. Likewise, the evidence

16
 

 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 17of18 PagelD 188

shows that UMC, like the employer in Goudeau, did not follow its own disciplinary plan with
regard to Plaintiffs firing. Also, although no ageist statements were made to Plaintiff by Lopez,
the evidence in this case shows that in addition to Plaintiff, three other long time, elderly
employees in UMCs respiratory therapy department were fired in 2017, suspiciously after an
unusually large number of new and younger respiratory therapists had been hired in 2016.
Finally, like the plaintiff in Goudeau, Plaintiff here was not given any opportunity to correct any
perceived problems with her job performance because she was never told there was a problem
until the date she was fired. The evidence is thus sufficient to infer pretext which, when taken
with Plaintiffs prima facie case of discrimination, is then sufficient to allow a jury to find in this
case, as in Goudeau, that discrimination was a but-for cause of termination.
4,
CONCLUSION

The summary judgment evidence in this case shows that Plaintiff worked faithfully at
UMC for twenty seven years, that she worked hard and took pride in her work. The evidence
shows that the reasons given by UMC for firing Plaintiff are false and that Plaintiff was in fact
satisfactorily performing her job as an educator in 2016 and 2017. Plaintiff performed her job
well and was never told before the date she was fired that she was doing any part of her job
improperly. Plaintiff was fired along with several other long-time, elderly employees within the
same department simply to cut costs. Such evidence is sufficient for the purposes of a summary
judgment proceeding to raise an inference of pretext with regard to the reason given by UMC for

firing Plaintiff. This fact, coupled with the prima facie case, is sufficient to create a genuine issue

17

 
 

Case 5:18-cv-00232-H Document16 Filed 12/06/19 Page 18o0f18 PagelD 189

of material fact on the issue of intentional discrimination by UMC. Therefore, the motion for

summary judgment filed by UMC should be denied.

CERTIFICATE OF SERVICE

This shall certify that a true and correct copy of this item was served on Defendant via
the courts efiling system on the date of filing, as follows:

Don C. Dennis

Boerner, Dennis & Franklin, PLLC
P.O. Box 1738

Lubbock, TX 79408

 

 

18

 

 
